DETAILED ACTION
The application has been reviewed and currently claims 1 – 17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
On the second line, “the longitudinal extension” appears it should be “a longitudinal extension”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 4, 6 - 9, and 11 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fansler (U.S. Patent No. 9,188,267).
	Claim 1, Fansler discloses:
A connector for connecting two pipes, having a female plug-in part (considered as 10 in Fig. 1) and a male plug-in part (considered as 12 in Fig. 18) insertable into the female plug-in part, wherein a retainer (considered as 22 in Fig. 13) is connected to the female plug-in part, by which retainer the male plug-in part is fixable, in the inserted state, to the female plug-in part (see Col. 3, Lines 45 – 50), 

wherein the retainer has a U-shape with a U-bracket and two U-legs connected to the U-bracket (see Fig. 13), and the retainer engages a pivot recess of the female plug-in part with an end of a first U-leg such that the pivot axis is arranged and positioned in the pivot recess, the pivot recess being formed with a closed circumference (see the dashed line in annotated Fig. 3).

	Claim 3, Fansler discloses:
The connector according to claim 1 wherein the pivot axis is disposed at one end of a first U-leg (considered as 66 in Fig. 15) of the retainer or is formed by one end of this U-leg (see annotated Fig. 14 below).

	Claim 4, Fansler discloses:
The connector according to claim 1, wherein the retainer is pivotable in a direction transverse (considered as 82 or 86 in Fig. 15) to the longitudinal axis L (coming in and out of the page of Fig. 15) of the female plug-in part.
As best understood, in Fig. 15 it is interpreted when the pivot extension 28 is in the recess 32 and u-extension 26 is in the groove 73, returning the u-extension 26 back into the recess 30 will cause the retainer 24 to pivot about an axis at the pivot extension 28 in a direction transverse 80.

	Claim 6, Fansler discloses:
1 wherein at least one pivot extension (considered as 28 in Fig. 14) extending transverse to the longitudinal direction of -3-Appin. No. 16/211,895Attorney Docket No. 91601-00741the first U-leg (see annotated Fig. 14) is connected to the end of the first U-leg and wherein, this pivot extension forms the pivot axis of the retainer (see annotated Fig. 14).
	
	Claim 7, Fansler discloses:
The connector according to claim 1 wherein the end of the U-leg that forms the pivot axis or the pivot extension (considered as 26 in Fig. 3) connected thereto engages a circumferentially closed pivot recess of the female plug-in part (see annotated Fig. 3 where a circumferentially closed pivot recess is interpreted as a recess which has an opening with a circumference surrounding the end of a U-leg).

	Claim 8, Fansler discloses: 
The connector according to claim 1 wherein the pivot recess (see annotated Fig. 3) is formed as a pivot bore (interpreted as a part that is hollow) of the female plug-in part (considered as 10 in Fig. 3), wherein the end of the first U-leg or a pivot extension (considered as 26 in Fig. 3) connected to the first U-leg engages the pivot recess or the pivot bore in a positive lock (interpreted as inserting an end of a U-leg into a recess with a closed circumference and said recess is capable of restricting the motion of the end of the u-leg in at least one direction) and wherein the pivot axis is disposed in the pivot bore (see annotated Fig. 14).

	Claim 9, Fansler discloses:
The connector according to claim 1 wherein the pivot recess is formed as a slot (see annotated Fig. 14), wherein the end of the first U-leg or a pivot extension connected to the first 
In regards to the slot, using broadest reasonable interpretation, a slot is being interpreted as a narrow aperture.

Claim 11, Fansler discloses:
The connector according to claim 1 wherein a second U-leg (considered as 64 in Fig. 13) opposite the pivot axis - is fixable or latchable with its end to the -4-Appin. No. 16/211,895Attorney Docket No. 91601-00741 female plug-in part in the fixing position of the retainer and is fixable or latchable in a fixing recess (considered as 30 in Fig. 15) positioned on the outer surface of the female plug-in part (see Figs. 13 – 15).

	Claim 12, Fansler discloses:
The connector according to claim 1 wherein the second U-leg (considered as 64 in Fig. 15) opposite the pivot axis - is fixable or latchable, with its end, to the female plug-in part in the open position of the retainer and is fixable or latchable in an open-position recess (considered as 73 in Fig. 15) positioned on the outer surface of the female plug-in part (see Fig. 5).

	Claim 13, Fansler discloses:
The connector according to claim 1, wherein a U-extension (considered as 26 in Fig. 13) extending transversely to the longitudinal direction of the second U-leg is provided at the end of the second U-leg opposite the pivot axis and wherein, said U-extension is fixable or latchable in the fixing recess and/or in the open-position recess in the fixing and/or open position of the retainer (see Figs. 4, 5, 13 and 15).	

	Claim 14, Fansler discloses:
The connector according to claim 1 wherein in the fixing position of the retainer (considered as 24), the two U-legs of the retainer each pass through a retaining recess (see Figs. 1, 2, and annotated Fig. 3) of the female plug-in part and each engage an engaging recess of the male plug-in part (see Figs. 9 and 21).

	Claim 15, Fansler discloses:
The connector according to claim 1 wherein in the fixing position of the retainer, the U-bracket of the retainer is positioned between two fixing flanges (considered as 48 and 46 in Fig. 4) of the female plug-in part and wherein, at least a part of the U-bracket projects into the intermediate space between the two fixing flanges (see Col. 4, Lines 10 – 16).

	Claim 16, Fansler discloses:
The connector according to claim 1 wherein the retainer has a respective pivot extension at each end of its U-legs (considered as 26 and 28 in Fig. 13), including-5-Appin. No. 16/211,895Attorney Docket No. 91601-00741 a pivot extension on one side and the U-extension on the other side of the retainer, and wherein the two extensions project in opposite directions from the retainer (see Fig. 13).

	Claim 17, Fansler discloses:
A female plug-in part for a connector according to claim 1, wherein a retainer is connected to the female plug-in part, with which the male plug-in part is fixable to the female plug-in part in the inserted state (see Col. 3, Lines 45 – 51) and wherein the retainer is pivotable .



    PNG
    media_image1.png
    663
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    641
    836
    media_image2.png
    Greyscale


Claim(s) 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (U.S. Patent No. 10,344,900).
Claim 1, Bauer discloses:
A connector (considered as 1 in Fig. 3) for connecting two pipes, having a female plug-in part (considered as 1 in Fig. 3) and a male plug-in part insertable into the female plug-in part, 
wherein a retainer (considered as a “clip” and labeled as 14 in Fig. 2) is connected to the female plug-in part, by which retainer the male plug-in part is fixable, in the inserted state, to the female plug-in part 

wherein the retainer (considered as 14 in Fig. 2) has a U-shape with a U-bracket and two U-legs (considered as 13 and 17 in Fig. 2) connected to the U-bracket, 
and the retainer engages a pivot recess (see annotated Fig. 3 below) of the female plug-in part with an end of a first U-leg (considered as 19 in Fig. 3) such that the pivot axis (see annotated Fig. 4) is arranged and positioned in the pivot recess, the pivot recess being formed with a closed circumference (see annotated Fig. 3).

Claim 9, Bauer discloses:
The connector according to claim 1 wherein the pivot recess is formed as a slot (see annotated Fig. 3), wherein the end of the first U-leg or a pivot extension connected to the first U-leg engages the slot with play (it appears that the end of the U-leg is able to go in and out with play) and wherein the pivot axis of the retainer is positioned in the slot (see Fig. 4).

Claim 10, Bauer discloses:
The connector according to claim 9, wherein the slot (see annotated Fig. 4) has a slot groove (see annotated Fig. 3 below) disposed transversely with respect to the longitudinal extension (see annotated Fig. 3) of the slot (it appears the slot groove is disposed transversely with respect to the longitudinal extension show in annotated Fig. 3), wherein the end of the first U-leg or of the pivot extension connected to the first U-leg is positioned within the slot groove of the slot (see annotated Figs. 3 and 4) at least when rotating the retainer into the open position or into the fixing position.



    PNG
    media_image3.png
    824
    624
    media_image3.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 6  – 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the specification on 2/26/2021 has been reviewed and accepted. Therefore, the drawing objection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679